Case 1:19-cv-17196-NLH-JS Document 188 Filed 09/21/20 Page 1 of 2 PagelD: 2288

BIRCHMEIER & POWELL LLC
COUNSELLORS AT LAW
1891 STATE HIGHWAY 50
PO BOX 582
TUCKAHOE NJ 08250-0582
(609) 628-3414
(609) 628-2966 (FAX)
info@birchmeierlaw.com

www.birchmeierlaw.com

JAMES R. BIRCHMEIER °* GLOUCESTER COUNTY OFFICE
ERIN R. THOMPSON 53 NEWTON AVENUE
EDWARD N. ROMANIK WOODBURY NJ 08096

SANDRA A. SORANTINO

DONALD A. POWELL
RETIRED

© CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
*ALSO MEMBER PA. BAR

OUR FILE NO. 13,289] September 21, 2020 Electronically Filed

Honorable Joel M. Schneider, U.S.M.J.
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
Mitchell H. Cohen U.S. Courthouse

1 John F. Gerry Plaza — 4" & Cooper Streets
Camden, NJ 08101

Re: Brian F. McBride v. Township of Washington, et als
Civil Action No. 1:19-cv-17196 (NLH/JS)

Dear Judge Schneider:

As Your Honor is well aware, this office represents the interests of the defendants Washington Township and
Joseph Micucci in this particular matter.

In that regard, I am in receipt of the Court's TEXT ORDER scheduling this matter for a telephone status
conference before Your Honor on September 25, 2020. I am also in receipt of the pro se plaintiff's letter to Your
Honor dated September 18, 2020 requesting that certain items be added to the “agenda" of this status
conference. While I take no position as to the settlement discussions between the pro se plaintiff and the co-
defendants, I must object to the “additional agenda items" concerning the defendant Washington Township as

requested by the pro se plaintiff.

Simply stated, given the fact that the pro se plaintiff's motion to file an Amended Complaint has yet to be decided
by the Court, at the present time, the pro se plaintiff's Complaint remains dismissed. Accordingly, it is the position
of the Washington Township defendants that these two agenda items are moot.
Case 1:19-cv-17196-NLH-JS Document 188 Filed 09/21/20 Page 2 of 2 PagelD: 2289

In addition, there is absolutely no basis for the pro se plaintiff to discuss his requests for a reasonable
accommodation as this issue is simply not before the Court.

As to the pro se plaintiff's stance regarding records under the New Jersey Open Public Records Act, the pro se
plaintiff has a pending Motion seeking the enforcement of litigant’s rights and this office has filed the appropriate

Opposition Brief.

While I certainly do not want to inundate the Court, I felt it necessary to provide Your Honor with the position
of the Washington Township defendants as to the scope of the scheduled telephone status conference before
Your Honor.

Respectfully submitted,
BIRCHMEIER & POWELL LLC
“=

>) —

    

JRB:amt
jbirchmeier@birchmeierlaw.com
cc! Brian McBride, Pro Se Plaintiff
Sean X. Kelly, Esquire/David E. Madden, Esquire/Christian M. Scheuerman, Esquire
